Citation Nr: 0831558	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purposes of receiving Department of 
Veterans Affairs death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1964 to 
February 1967.  The veteran died in April 2003 and the 
veteran's widow is the appellant.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO administrative 
decision.  



FINDINGS OF FACT

1.  The veteran, who died in April 2003, is shown to have 
legally married the appellant in March 2003 in the state of 
Maine.  

2.  The veteran and the appellant are not shown to have had a 
child together.  

3.  The veteran and appellant are not shown to have entered 
into an agreement to be married (including by entering into a 
common-law marriage in a no common-law marriage state) and to 
have cohabitated as husband and wife for one year or more 
prior to the death of the veteran.  



CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran for VA benefit purposes have 
not been met.  38 U.S.C.A. §§ 101, 103, 1304, 1310, 1541, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.50-3.54, 3.205 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  


II. Analysis

The appellant asserts that she and the veteran had a common 
law marriage and lived together for over 20 years prior to 
the date of their legal marriage and 'when the veteran died.  
However, the Board notes that the veteran and the appellant 
resided solely in Maine, which does not recognize common law 
marriages.  

The Board notes that VA death benefits may be paid to a 
surviving spouse who was married to the veteran: (1) one year 
or more prior to the veteran's death, or (2) for any period 
of time if a child was born of the marriage, or was born to 
them before the marriage.  38 U.S.C.A. §§1102, 1304, 1541 
(West 2002); 38 C.F.R. §3.54 (2007).  

An individual is the veteran's surviving spouse if she has 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  

The individual must also have been the lawful spouse of the 
veteran at the time of his death.  In addition, she must have 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, unless the separation was 
due to the misconduct of, or procured by, the veteran, 
without the fault of the spouse.  

In order to qualify as the veteran's surviving spouse, she 
also must not have remarried, or lived with another person of 
the opposite sex and held herself out openly to the public to 
be the spouse of such other person.  38 U.S.C.A. §§ 101(3), 
101(31) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50 (2007).  The 
appellant has the burden to establish her status as claimant.  
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  

As noted, the validity of a marriage is determined based upon 
the law of the jurisdiction where the parties resided at the 
time of the marriage or when the rights to benefits accrued.  
38 C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 
(1993).  

A valid marriage may be established by various types of 
documentary evidence, together with the appellant's certified 
statement concerning the date, place, and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. § 
3.205(a) (2007).  

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship.  38 C.F.R. § 3.205(a)(6) (2007).  

This evidence should be supplemented by affidavits or 
certified statements from two or more persons who know, as 
the result of personal observation, the reputed relationship 
which existed between the parties to the alleged marriage, 
including the periods of cohabitation, places of residences, 
whether the parties held themselves out as husband and wife, 
and whether they were generally accepted as such in the 
communities in which they lived.  38 C.F.R. § 3.205(a)(6).  

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  

Basically, such an attempted marriage will be "deemed valid" 
if: (a) the attempted marriage occurred one year or more 
before the veteran died, or existed for any period of time if 
a child was born of the purported marriage or born to them 
before such marriage; and (b) the claimant entered into the 
marriage without knowledge of the impediment; and (c) the 
claimant cohabited with the veteran continuously from the 
date of the attempted marriage until his death; and (d) no 
claim has been filed by a legal surviving spouse who has been 
found entitled to gratuitous death benefits.  38 U.S.C.A. 
§103(a); 38 C.F.R. §3.52 (2007).  

Where a surviving spouse has submitted proof of marriage in 
accordance with 38 C.F.R. § 3.205(a) and also meets the 
requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage to the veteran will be accepted, in the absence 
of information to the contrary, as proof of that fact. 38 
C.F.R. § 3.205(c).  

The appellant seeks to be recognized as the surviving spouse 
of the veteran for VA death benefits purposes.  The appellant 
contends that she is entitled to death benefits since she and 
the veteran lived together for over 20 years and had a 
common-law marriage or what VA should deem valid for one year 
or more before the death of the veteran.  

The appellant and the veteran were legally married in March 
2003 and the veteran died in April 2003.  Based on these 
undisputed facts, the appellant and the veteran were married 
for period of time just less than one month prior to his 
death.  

As noted, 38 U.S.C.A. §§1102 and 1304 require a "surviving 
spouse" to be married to the veteran: (1) one year or more 
prior to the veteran's death, or (2) for any period of time 
if a child was born of the marriage, or was born to them 
before the marriage.  

As the evidence of record does not establish that the 
appellant was legally married to the veteran for one year or 
more prior to the veteran's death or that a child born of 
their union, she does not qualify as a surviving spouse.  

The Board notes that the appellant stated that there were no 
children born to her and the appellant; however, the 
appellant did have children from a previous marriage.  

Based on the foregoing, the Board finds that the appellant 
cannot be considered a surviving spouse for purposes of VA 
benefits because she does not meet the statutory requirements 
set forth hereinabove.  

Additionally, the appellant asserts that she and the veteran 
had a common law marriage.  She submitted letters from her 
landlord and a friend who both stated that they knew the 
veteran and the appellant for many years and always thought 
they were married.  It is reasonable to assume that these 
statements may allude to a common-law relationship.  Such a 
relationship may be either valid or deemed valid for purposes 
of establishing the appellant's eligibility for death 
benefits as the surviving spouse of the deceased veteran.  38 
U.S.C.A. § 103(a), (c) (West 2002); 38 C.F.R. §§ 3.52, 
3.205(a) (2007).  

VA General Counsel has provided an authoritative 
interpretation of the 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52 in a Precedent Opinion dated June 17, 1991.  The General 
Counsel held that the requirement of a marriage ceremony by a 
jurisdiction, which does not recognize common-law marriage, 
constitutes a "legal impediment" to a purported marriage for 
purposes of establishing a deemed-valid marriage under 38 
U.S.C.A. § 103(a). VAOPGCPREC 58-91 (June 17, 1991).  

In other words, where it is established that a claimant for 
gratuitous veterans' death benefits entered into a marriage 
with a veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabitated with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  

The Court of Appeals for Veterans Claims has also issued 
pertinent directives in this regard in Colon v. Brown, 9 Vet. 
App 104 (1996).  Specifically, in cases such as the 
appellant's, the claimant must be given an opportunity to 
submit a signed statement pursuant to 38 C.F.R. § 3.205(c), 
indicating that she had no knowledge of an impediment to the 
marriage.  

The Court indicated that, if the appellant was unaware of the 
impediment, then an otherwise invalid common- law marriage 
could be deemed valid.  See also Sandoval v. Brown, 7 Vet. 
App. 7, 9 (1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).  

For purposes of establishing proof of a common-law marriage, 
the supporting evidence should include affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  

This evidence should be supplemented by affidavits or 
certified statements from two or more persons who know as the 
result of personal observation the reputed relationship which 
existed between the parties to the alleged marriage including 
the periods of cohabitation, places of residences, whether 
the parties held themselves out as husband and wife, and 
whether they were generally accepted as such in the 
communities in which they lived.  38 C.F.R. § 3.205(a)(6)-
(7), (b)-(c) (2007).  

In this case, the Board finds that the appellant has met the 
criteria of 38 C.F.R. § 3.52 (b) and (d).  To that extent, 
the Board finds no evidence of record to affirmatively 
establish that the appellant and the veteran agreed to enter 
into a marriage union prior to their marriage ceremony in 
March 2003 without knowledge of the legal impediment; in this 
case, Maine being a state that does not acknowledge common-
law marriages.  

Further, the record does not contain a claim filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  

However, the evidence does not show that the attempted 
marriage occurred one year or more before the veteran died or 
existed for any period of time when a child was born of the 
purported marriage or was born to them before such marriage.  
As noted, the evidence and statements of record do not show 
that a child was born either during or after the marriage of 
the appellant and the veteran.  

The appellant asserts that the legal marriage did not occur 
prior to March 2003 because the veteran's ex-wife threatened 
to cut off the veteran's access to his children, there would 
have been a reduction in the veteran's benefits and that the 
veteran's PTSD increased in severity when his son was in the 
military.  Clearly, these statements cannot serve to 
establish that they had agreed to enter into a marriage union 
prior to March 2003.  

Thus, the evidence is unclear as to whether the veteran and 
the appellant cohabitated for one year prior to his death to 
fulfill 38 C.F.R. § 3.52(c) and 38 C.F.R. § 3.53 following 
any agreement evidencing an intent to marry.  

The veteran's and appellant's landlord submitted a statement 
that he bought the property in 1996 and that they were 
tenants since 1992 and that they lived as husband and wife 
until the time of the veteran's death.  

Also, one of their friends submitted a statement that he has 
known the veteran and the appellant since the 1980's and at 
his wedding the veteran was his best man and toasted his 
wife, the appellant, during his speech.  In addition, he knew 
them for 10 years before he knew the truth that they were not 
married and his children always believed they were married.  

However, there is other evidence that the veteran and the 
appellant had not agreed to cohabitate continuously for those 
20 years as husband and wife and that the veteran himself did 
not hold her out as his wife.  

A careful review of the veteran's VA treatment records 
reveals that he stated sometimes that he lived with his 
girlfriend and other times he stated that he lived by 
himself; in addition, he variously referred to the appellant 
as his girlfriend, his significant other, and once his wife.  
Therefore, there is no evidence besides the appellant's 
statements to establish that they had agreed to cohabitate as 
husband and wife continuously for any period prior to the 
actual marriage ceremony in March 2003.  

After careful review of the appellant's assertions and the 
veteran's claims file the Board finds that  though a 
relationship between the appellant and the veteran existed 
one year or more prior to the death of the veteran, it does 
not find the existence of an attempted (common-law) marriage 
that can be "deemed valid" within the meaning of 38 C.F.R. § 
3.52 nor is there evidence of record to establish proof of 
marriage as outlined in 38 C.F.R. § 3.205.  Indeed, the 
record does not contain an affidavit of a clergyman or 
magistrate who officiated a ceremony prior to the established 
March 2003 date of marriage.  

Therefore, the evidence is against finding that the appellant 
entered into a "marriage" with the veteran one year or more 
prior to the death of the veteran as there is no probative, 
credible evidence that such a marriage occurred.  

As such, the appellant's relationship with the veteran prior 
to his death may not be a "deemed valid marriage" under 38 
C.F.R. § 3.52 or any other law or regulation. Accordingly, 
the requirements for recognition of the appellant as the 
veteran's surviving spouse have not been met and the claim is 
denied.  

While the Board is sympathetic toward the appellant, the 
Board is bound by law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 
503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  



ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for the purposes of receiving Department of 
Veterans Affairs death benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


